DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is in response to the original filing of 04/25/2022.

Claims 1-20 are pending and have been considered below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-19 and 23 of U.S. Patent No. 1130941 (‘941). Although the claims at issue are not identical, they are not patentably distinct from each other as follows:

Regarding instant claim 1,
Instant claim 1
Claim 1 of ‘941
A system comprising: one or more computing environments having one or more crawling applications executable thereon, each of the one or more crawling applications being executable to:
 A system comprising: one or more computing environments having one or more crawling applications executable thereon, each of the one or more crawling applications being executable to: 

scan log files of at least one job scheduling application from among a plurality of heterogeneous job scheduling applications for job execution summary information and service level agreement parameter information associated with jobs running on the at least one job scheduling application;
determine if a job on a job scheduling application is configured for service level agreement;
determine if the jobs on the at least one job scheduling application is configured for service level agreement;
upon determining that the job is not configured for service level agreement, automatically configure service level agreement for the job;
upon determining that a job is not configured for service level agreement, automatically configure service level agreement for the job;
extract a job execution summary information and service level agreement parameter information from log files associated with the job;
extract the job execution summary information and service level agreement parameter information from the log files;
convert the job execution summary information and service level agreement parameter information into a unified format;
convert the job execution summary information and service level agreement parameter information into a unified format;
and store the converted job execution summary information and service level agreement parameter information in a data store;
and store the converted job execution summary information and service level agreement parameter information in a data store;
and wherein the one or more computing environments includes: an executable job viewing server including a processor and a memory, the memory storing instructions which, when executed by the processor, cause the executable job viewing server to:
and wherein the one or more computing environments includes: an executable job viewing server including a processor and a memory, the memory storing instructions which, when executed by the processor, cause the executable job viewing server to:
respond to a request from a client device for information related to execution of the job by retrieving the requested job execution summary information and service level agreement parameter information from the data store;
respond to a request from a client device for job execution summary information and service level agreement parameter information associated with a plurality of jobs by retrieving the requested job execution summary information and service level agreement parameter information from the data store,

the plurality of jobs being managed across two or more of the plurality of the heterogeneous job scheduling applications;
and generate a display of the retrieved information, wherein the display includes a visual representation showing job execution information for the job.
and generate a display of the retrieved information, wherein the display includes a selectable visual representation showing job execution progression

for each of the jobs of the plurality of jobs over a time window, wherein selecting the visual representation of each of the jobs provides additional information associated with the job's execution, including job execution summary information and service level agreement parameter information.


Regarding claim 2,
Instant claim 2
Claim 2 of ‘941
The system of claim 1, further comprising a plurality of crawling applications, each crawling application specifically configured for one type of job scheduling application among the plurality of job scheduling applications.
The system of claim 1, further comprising a plurality of crawling applications, each crawling application specifically configured for one type of job scheduling application among the plurality of job scheduling applications.


Regarding claim 3,
Instant claim 3
Claim 3 of ‘941
The system of claim 1, wherein the one or more heterogeneous job scheduling applications execute within the one or more computing environments, and wherein each job scheduling application runs one or more jobs.
The system of claim 1, wherein the one or more heterogeneous job scheduling applications execute within the one or more computing environments, and wherein each job scheduling application runs one or more jobs.


Regarding claim 4,
Instant claim 4
Claim 1 of ‘941
The system of claim 1, wherein the one or more computing environments comprises a plurality of communicatively connected computing systems.
the plurality of jobs being managed across two or more of the plurality of the heterogeneous job scheduling applications;


Regarding claim 5,
Instant claim 5
Claim 7 of ‘941
The system of claim 1, wherein automatically configuring service level agreement for the job includes: 
The system of claim 1, wherein automatically configuring service level agreement for the job includes: 
identifying one or more service level agreement configured jobs that perform similar types of tasks as the job;
identifying one or more service level agreement configured jobs that perform similar types of tasks as the job; 
extracting the service level agreement parameter configuration information from the one or more identified jobs;
extracting the service level agreement parameter configuration information from the one or more identified jobs; 
identifying trends in service level agreement parameter configuration compared to job type;
identifying trends in service level agreement parameter configuration compared to job type; 
and creating the service level agreement for the job based on the identified trends.
and creating the service level agreement for the job based on the identified trends.


Regarding claim 6,
Instant claim 6
Claim 8 of ‘941
The system of claim 1, further comprising a real-time updater application associated with one of the one or more job scheduling application, wherein the real time updated application is configured to: 
The system of claim 1, further comprising a real-time updater application associated with one of the one or more job scheduling application, wherein the real time updated application is configured to: 
receive service level agreement parameter information updates from the associated job scheduling application in at least near real time; 
receive service level agreement parameter information updates from the associated job scheduling application in at least near real time; 
convert the received service level agreement parameter information into a unified format; 
convert the received service level agreement parameter information into a unified format; 
and store the converted service level agreement parameter information in the data store.
and store the converted service level agreement parameter information in the data store.


Regarding claim 7,
Instant claim 7
Claim 4 of ‘941
The system of claim 3, wherein one or more heterogeneous job scheduling applications include: 
The system of claim 3, wherein one or more heterogeneous job scheduling applications include: 
a first job scheduling application that is of a first type and stores log files in a first format and a second job scheduling application that is of a second type and stores log files in a second format that is different than the first format.
a first job scheduling application that is of a first type and stores log files in a first format and a second job scheduling application that is of a second type and stores log files in a second format that is different than the first format.


Regarding claim 8,
Instant claim 8
Claim 9 of ‘941
The system of claim 1, wherein the job execution summary information includes: job name, start time, job status, runtime, and user who initiated job.
The system of claim 1, wherein the job execution summary information includes: job name, start time, job status, runtime, and user who initiated job.


Regarding claim 9,
Instant claim 9
Claim 10 of ‘941
The system of claim 1, wherein service level agreement parameter information includes at least one of start time miss, end time miss, and duration miss.
The system of claim 1, wherein service level agreement parameter information includes at least one of start time miss, end time miss, and duration miss.


Regarding claim 10,
Instant claim 10
Claim 11 of ‘941
The system of claim 1, further comprising a load balancer configured to manage the computing resources of the system by redirecting the requests from the client devices to one or more nodes within the system.
The system of claim 1, further comprising a load balancer configured to manage the computing resources of the system by redirecting the requests from the client devices to one or more nodes within the system.


Regarding claim 11,
Instant claim 11
Claim 5 of ‘941
The system of claim 3, wherein each job scheduling application manages the execution of one or more jobs, wherein managing the execution of a job includes at least one of: 
The system of claim 3, wherein each job scheduling application manages the execution of one or more jobs, wherein managing the execution of a job includes at least one of:
submitting a job for execution, monitoring execution progress of the job, setting up execution priorities and orders, notifying a client of execution progress and automatically rescheduling jobs upon failure.
submitting a job for execution, monitoring execution progress of the job, setting up execution priorities and orders, notifying a client of execution progress and automatically rescheduling jobs upon failure.


Regarding claim 12,
Instant claim 12
Claim 12 of ‘941
A method comprising:
A method comprising:

scanning log files associated with a plurality of heterogeneous job scheduling applications, wherein the plurality of job scheduling applications include one or more service level agreement configured jobs and one or more non-service level agreement configured jobs;
for each service level agreement configured job, extracting service level agreement parameter information from the one or more log files associated with the job;
for each service level agreement configured job, extracting service level agreement parameter information from the one or more log files associated with the respective job; 
for each non-service level agreement configured job, automatically configuring service level agreement and then extracting service level agreement parameter information from the associated log file;
for each non-service level agreement configured job, automatically configuring service level agreement and then extracting service level agreement parameter information from the associated log file;
extracting job execution summary information from the log files;
extracting job execution summary information from the log files;
storing the extracted job execution summary information and service level agreement parameter information in a data store;
storing the extracted job execution summary information and service level agreement parameter information in a data store;
receiving a request from a client device for job execution summary information and service level agreement information related to one or more jobs running on the one or more heterogeneous job scheduling applications;
receiving a request from a client device for job execution summary information and service level agreement information related to one or more jobs running on the one or more heterogeneous job scheduling applications;
retrieving the requested job execution summary information and service level agreement information from the data store;
retrieving the requested job execution summary information and service level agreement information from the data store;
generating a display of the retrieved information, wherein the display includes a selectable visual representation showing job execution information for the one or more job; 
generating a display of the retrieved information, wherein the display includes a selectable visual representation showing job execution progression for each of the jobs of the plurality of jobs over a time window,

wherein selecting the visual representation of each of the jobs provides additional information associated with the job's execution, including the job execution summary information and the service level agreement parameter information;
and sending the generated display to the client device for display.
and sending the generated display to the client device for display.


Regarding claim 13,
Instant claim 13
Claim 13 of ‘941
The method of claim 12, wherein the one or more heterogeneous job scheduling applications execute within one or more computing environments, and wherein each job scheduling application runs one or more jobs.
The method of claim 12, wherein the one or more heterogeneous job scheduling applications execute within one or more computing environments, and wherein each job scheduling application runs one or more jobs.




Regarding claim 14,
Instant claim 14
Claim 14 of ‘941
The method of claim 12, wherein automatically configuring service level agreement for a job includes: 
The method of claim 12, wherein automatically configuring service level agreement for a job includes: 
identifying one or more service level agreement configured jobs that perform similar types of tasks as the job; 
identifying one or more service level agreement configured jobs that perform similar types of tasks as the job; 
extracting the service level agreement parameter configuration information from the one or more identified jobs; 
extracting the service level agreement parameter configuration information from the one or more identified jobs;
identifying trends in service level agreement parameter configuration compared to job type; 
identifying trends in service level agreement parameter configuration compared to job type;
and creating the service level agreement for the job based on the identified trends.
and creating the service level agreement for the job based on the identified trends.


Regarding claim 15,
Instant claim 15
Claim 15 of ‘941
The method of claim 12, wherein the extracted service level agreement parameter information is converted into a unified format.
The method of claim 12, wherein the extracted service level agreement parameter information is converted into a unified format.



Regarding claim 16,
Instant claim 16
Claim 16 of ‘941
The system of claim 12, wherein one or more heterogeneous job scheduling applications include: a first job scheduling application that is of a first type and a second job scheduling application that is of a second type.
The system of claim 12, wherein one or more heterogeneous job scheduling applications include: a first job scheduling application that is of a first type and a second job scheduling application that is of a second type.


Regarding claim 17,
Instant claim 17
Claim 17 of ‘941
The system of claim 12, wherein the one or more heterogeneous job scheduling applications run on a plurality of computing environments, wherein a plurality of computing environments include: a first computing environment of a first type and a second computing environment of a second type.
The system of claim 12, wherein the one or more heterogeneous job scheduling applications run on a plurality of computing environments, wherein a plurality of computing environments include: a first computing environment of a first type and a second computing environment of a second type.


Regarding claim 18,
Instant claim 18
Claim 18 of ‘941
The method of claim 12, wherein service level agreement parameter information includes at least one of: start time miss, end time miss, and duration miss.
The method of claim 12, wherein service level agreement parameter information includes at least one of: start time miss, end time miss, and duration miss.


Regarding claim 19,
Instant claim 19
Claim 19 of ‘941
A method comprising:
A method comprising: 
receiving a request from a client device for job execution information associated with a plurality of jobs;
receiving a request from a client device for job execution information associated with a plurality of jobs; 
determining if each of the plurality of jobs is configured for service level agreement;
determining if each of the plurality of jobs is configured for service level agreement; 
upon determining that a job among the plurality of jobs is not configured for service level agreement, automatically configuring service level agreement for the job;
upon determining that a job among the plurality of jobs is not configured for service level agreement, automatically configuring service level agreement for the job; 
retrieving job execution information including job execution summary information and service level agreement parameter information for the plurality of jobs from a data store;
retrieving job execution information including job execution summary information and service level agreement parameter information for the plurality of jobs from a data store; 
generating a display of a user interface comprising: a selectable visual representation showing job execution information for each of the jobs of the plurality of jobs;
generating a display of a user interface comprising: a selectable visual representation showing job execution progression for each of the jobs of the plurality of jobs over a time window, 

wherein selecting the visual representation of each of the jobs provides additional information associated with the job's execution, including job execution summary information and service level agreement parameter information;
one or more selectable options for filtering the retrieved information that is displayed on the user interface;
one or more selectable options for filtering the retrieved information that is displayed on the user interface; 
and a selectable option to configure personal preferences that control how the retrieved information is presented on the display.
and a selectable option to configure personal preferences that control how the retrieved information is presented on the display.


Regarding claim 20,
Instant claim 20
Claim 23 of ‘941
The method of claim 19, wherein the service level agreement parameter information includes: start time miss, end time miss, and duration miss.
The method of claim 19, wherein the service level agreement parameter information includes: start time miss, end time miss, and duration miss.


Allowable Subject Matter
Claims 1, 12 and 19 would be allowable if rewritten, amended or a Terminal Disclaimer is filed to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
Claims 2-10, 13-18 and 20 would be allowable if rewritten, amended or a Terminal Disclaimer is filed to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowable for reasons similar to the allowed claims of parent case 16/741,548.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vohariwatt et al. (US 7,529,408) – pertains to processing document images through a portal page indicating job details in a summary form (col 26-27).
Narayanamurthy et al. (US 2018/0101404) – pertains to job scheduling for minimizing risk of exceeding a time-to-complete parameter and avoiding under-utilization of resources (¶21-22, ¶30, ¶41, ¶49-51).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/Primary Examiner, Art Unit 2179